Title: To Alexander Hamilton from John Chaloner, 26 November 1783
From: Chaloner, John
To: Hamilton, Alexander


Philada Novr 26 1783
Dear Sir
Doubtless you have seen the advertisement by order of the directors of the Bank calling on the Stockholders to attend the election at the Bank on the Second Monday in January for the appointment of directors for the Insuing year informing them that at the same time several important Matters respecting the institution, will be submitted to their consideration, particularly the propriety of enlarging the Capital Stock, by opening a new Subscription for One thousand additional Shares.
The plann proposed is to sell the additional Shares at five hundred Dollars each & the new & old Shares jointly to draw dividends on four hundred & fifty Dollars the new Share of coarse sink fifty Dollars to the Original Stock.
I have as yet reced no Letters from our Friends Wadsworth & Carter. Mr. Austin this day informed me that his Brother in Law Charles Hopkins who was sent out by them & now returnd reced a Letter in London from Mr Gibbs of LOrient advising of their arival.
I hope soon to have the pleasure of covering you Letters from them. Mrs Chaloner joins me in Compliments to you & your good Lady Mr & Mrs Schuyler & Mr & Mrs Renseller
I am Dear Sir   Your most Obdt hble Servt
